Exhibit Volcan Australia Corporation Pty Ltd ACN Level 34, 50 Bridge Street, Sydney NSW 2000 Tel: (02) 8216-0777Fax: (02) 8216-0788 30 October 2009 Mr Barry Dawes Martin Place Securities Pty Limited Level 3 14 Martin Place SYDNEYNSW2000 Dear Barry Letter agreement between Volcan Australia Corporation Pty Ltd and Martin Place Securities Pty Limited ACN Volcan Australia Corporation Pty Ltd (Volcan Australia) is the registered holder of the exploration licences set out in the Schedule for the exploration of Group 1 and Group2 minerals near Inverell in New South Wales (Exploration Licences). Volcan Australia is a wholly-owned subsidiary of Volcan Holdings, Inc. (Volcan Holdings), a company listed on the NASDAQ OTC Bulletin Board in New York, USA. Martin Place Securities Pty Ltd (MPS) is a broking and corporate advisory firm. The parties propose to establish a new company (Newco), with its initial shareholders being MPS and Volcan Holdings (or its nominee). Upon payment of the option fee (details of which are set out below) Newco will obtain an option to earn interests in the Exploration Licences through various farm-in payments and investments (Proposed Transaction). The parties have entered into this agreement (Letter Agreement) to set out the material terms and conditions of the Proposed Transaction.The parties intend to be bound by this Letter Agreement but also intend to have its terms restated in a full form farm-in joint venture agreement (Farm-in Agreement) which will not be different in effect from, but may be more expansive and precise than, this Letter Agreement. The parties agree on the following terms and conditions: 1. Key provisions (a) NewCo On the execution of this Letter Agreement: ● the parties must procure that NewCo is incorporated with an initial share capital of 10,000,000 shares; ● Of this initial share capital: o MPS must subscribe $5,000 for 5,000,000 shares at $0.001 per share; and o Volcan Holdings (or its nominee) must subscribe $5,000 for 5,000,000 shares at $0.001 per share; and 1 ● MPS must procure that Newco commences a fundraising so as to raise $500,000 from an investor(s) by the issue of 2,500,000 shares at $0.20 per share by 6 November 2009. ● MPS will also use reasonable endeavours to procure that Newco raises an additional $1,050,000 at A$0.30 for an issue of 3,500,000 shares by 11 December 2009 and further funds as required at higher prices per share. The parties acknowledge and agree that Newco may raise additional capital in order to fund its earn-in and investment entitlements and obligations under this Letter Agreement by the subsequent issue of new shares to investors. The intention is for Newco to list on the ASX by mid next year following a JORC inferred resource being identified on the tenements the subject of the Exploration Licences. (b) Option and option fee To obtain the option to earn interests in the Exploration Licences through various farm-in payments and investments, MPS must procure that Newco provides: ● $250,000 to the Queensland Government on 30 October 2009 in payment of tenement fees due and payable on that day to keep the Exploration Leases located in Queensland in good standing; ● $100,000 to Volcan Holdings by 6 November 2009; ● $150,000 to Volcan Holdings by 30 November 2009; and ● Makes all other payments necessary to keep all tenements in good standing during the option period (being 24 months from the date of this Letter Agreement). (c) Further Use of Funds: Of the $500,000 to be raised by Newco by 6 November 2009 (see paragraph 1(a) above), $150,000 must be applied by Newco to the payment of expenses incurred in the course of the agreed exploration program. Further funds raised will be disbursed towards the exploration of the tenements as approved by the Board of Newco. (d) Details of Option: EL 7301: Newco has the right to earn a 25% interest of Volcan Australia’s interest in NSW EL 7301 by identifying a JORC compliant inferred resource of 100M tonnes of economic grade bauxite on that tenement within 12 months of the date of this Letter Agreement, and investing $3M into Volcan Holdings at $10 per share. Newco has the right to earn a further 25% (up to 50% of Volcan Australia’s interest in that tenement) by identifying a JORC compliant inferred resource of 300M tonnes of economic grade bauxite on that tenement within 12 months of the date of this Letter Agreement, and investing a further $3M into Volcan Holdings at $10 per share. It is acknowledged that Volcan Australia has entered into a Heads of Agreement with the Quantum Group of NY (Quantum) that potentially would see Quantum acquire a 50% interest in this tenement, such that Newco would be earning up to a maximum of 25% of the total tenement, being 50% of Volcan Australia’s interest in that tenement. 2 All other tenements as outlined in the schedule (Tenements): Newco has the right to earn a 10% interest in each of the Tenements (other than NSW EL 7301). To earn a 10% interest in a particular tenement, Newco must spend $500,000 within 24 months of the date of this Letter Agreement on that particular tenement. Once Newco has earned a 10% interest in a tenement by expending $500,000 on that tenement, it will then have the right to earn an additional 10% interest in that tenement by investing $500,000 in Volcan Holdings at $10 per share within 24 months of the date of this Letter Agreement. (e) Management: Newco will enter into an exclusive management agreement with Australian Gemstone Mining Pty Ltd (AGM) for the provision of geological and project management services by AGM for all projects associated with the tenements held by Volcan Australia at cost as approved by the board of Newco, plus a 15% management fee, for a minimum of 24 months from the date of the Letter Agreement and thereafter for such time that this Agreement remains in full force and effect. 2. Announcements No announcement or other disclosure may be made concerning the contents of this document, the Farm-in Agreement or any ancillary matter expect in each of the following cases: (a) by mutual written consent of the parties; (b) as required by law or by a stock exchange on which the party’s shares (or that of its holding company) are listed; (c) to a party’s professional advisors and financiers; or (d) any disclosure document or other fundraising document issued by Volcan Alumina to raise capital. 3. Confidentiality (a) Subject to clause 3(b), each party must keep the terms of this Letter Agreement and any information of which it becomes aware in connection with this Letter Agreement (including any information arising out of due diligence investigations), confidential. (b) A party may make any disclosure in relation to this Letter Agreement: (i) to any professional adviser, financial adviser, banker, financier or auditor where that person is obliged to keep the information confidential; (ii) to comply with any applicable law, or any requirement of any regulatory body, including the ASX; (iii) to any of its employees to whom it is necessary to disclose the information; (iv) to obtain the consent of any third party to any term of, or to any act pursuant to, this Letter Agreement; (v) to enforce its rights or to defend any claim or action under this Letter Agreement; (vi) in a manner authorised by this Letter Agreement; and 3 (vii) where the information has come into public domain through no fault of that party. 4. Legally binding nature of this Letter Agreement (a) This Agreement is intended to create legally binding obligations on the parties and will bind each party when executed by that party. (b) The parties acknowledge that this Letter Agreement is to be replaced by the Farm-in Agreement that will be fuller, and more formal, in form but will be no different in effect and will reflect this document.Until this Letter Agreement is so replaced, it is the intention of the parties that this Letter Agreement is enforceable, that this Letter Agreement must be treated as certain, clear and complete and as such binding. 5. Notices (a) Any notice or communication given to a party under this Letter Agreement is only given if it is in writing and sent in one of the following ways: (i) delivered or posted to that party at its address as set out below; or (ii) faxed to that party at its fax number set out below. Volcan Australia Name: Volcan Australia Corporation Pty Ltd Address: Level 34, 50 Bridge Street, Sydney NSW 2000 Fax No: (02) 8216 0788 Attention: Sholom Feldman MPS Name: Martin Place Securities Pty Limited Address: Level 3, 14 Martin Place SYDNEYNSW2000 Fax No: Attention: Mr Barry Dawes 6. Stamp duty Newco will pay any stamp duty due in respect of this Letter Agreement. 7. Amendments This Agreement may only be varied by a document signed by or on behalf of the parties. 8. Assignment A party cannot assign, novate or otherwise transfer any of its rights or obligations under this Letter Agreement without the prior written consent of the other party. 9. Waiver A provision of, or right created under, this Letter Agreement may not be: (a) waived except in writing signed by the party granting the waiver; or (b) varied except in writing signed by the parties. 10. Consents Any consent referred to in, or required under, this Letter Agreement from any party may not be unreasonably withheld, unless this Letter Agreement expressly provides for that consent to be given in that party’s absolute discretion. 4 11. Counterparts (a) The parties may execute this Letter Agreement in two or more counterparts. (b) The parties deem that each counterpart is an original. (c) All counterparts together constitute one instrument. 12. Entire agreement This agreement constitutes the entire agreement of the parties and supersedes all prior discussions, undertakings and agreements. 13. No representation or reliance (a) The parties acknowledge that no party (nor any person acting on a party’s behalf) has made any representation or other inducement to it to enter into this Letter Agreement, except for representations or inducements expressly set out in this Letter Agreement. (b) Each party acknowledges and confirms that it has not entered into this Letter Agreement in reliance on any representation or other inducement by or on behalf of any other party, except for representations or inducements expressly set out in this Letter Agreement. 14. Costs Each party is liable for the costs and expenses incurred by it in connection with the negotiation, entering into and completion of this document and the Farm-in Agreement. 15. GST If any payment made by one party to any other party under or relating to this document constitutes consideration for a taxable supply for the purposes of GST or any similar tax, the amount to be paid for the supply will be increased so that the net amount retained by the supplier after payment of that GST is the same as if the supplier was not liable to pay GST in respect of that supply.This provision is subject to any other agreement regarding the payment of GST on specific supplies, and includes payments for supplies relating to the breach or termination of, and indemnities arising from, this document. 16. Governing law and jurisdiction (a) This Agreement is governed by, and will be construed according to the laws of, New South Wales. (b) The parties submit to the non-exclusive jurisdiction of the courts of New South Wales. (c) The parties agree that any dispute regarding the preparation, interpretation and subject matter of the Letter Agreement shall be referred to and resolved through a process of arbitration, the determination of such process shall be binding on the parties. Please evidence your agreement to the terms contained in this Letter Agreement by signing this Letter Agreement at the place indicated below. 5 Executed by Volcan Australia Corporation Pty Limited ACN in accordance with section 127 of the Corporations Act 2001(Cth): ) /s/ Shlomo Feldman Director Director/Secretary ShlomoFeldman (Print) Full Name (Print) Full Name Executed by Martin Place Securities Pty Ltd ACNin accordance with section 127 of the Corporations Act 2001(Cth): ) ) ) /s/ Barry Dawes Director Director/Secretary BarryDawes (Print) Full Name (Print) Full Name Signed by Volcan Holdings Inc in the presence of: ) ) Signature of Witness Signature of (Print) Name of Witness Address 6 Schedule Exploration Licences A B C D E F 1 Tenement Number Units Area (sq km) Status Project Name Company 2 EL 7301 336 1008 granted 23/2/2009 Inverell East, NSW Volcan Australia 3 EL 7302 282* 846* granted 23/2/2009 Inverell East, NSW Volcan Australia 4 EL 7291 238 714 granted 13/2/2009 Monaro, NSW Volcan Australia 5 EL 7292 250 750 granted 13/2/2009 Monaro, NSW Volcan Australia 6 EL 7293 234 702 granted 13/2/2009 Monaro, NSW Volcan Australia 7 EL 7294 231 693 granted 13/2/2009 Monaro, NSW Volcan Australia 8 EL 7295 227 681 granted 13/2/2009 Monaro, NSW Volcan Australia 9 EPMA 18139 100 300 offered 23/10/2009 Atherton, Qld Volcan Australia 10 EPMA 18138 31 93 offered 23/10/2009 Atherton, Qld Volcan Australia 11 EPMA 13186 93 279 offered 23/10/2009 Kingaroy, Qld Volcan Australia 12 EPMA 18141 99 297 offered 23/10/2009 Kingaroy, Qld Volcan Australia 13 EPMA 18134 85 255 offered 23/10/2009 Kingaroy, Qld Volcan Australia 14 EPMA 18149 98 294 offered 23/10/2009 Kingaroy, Qld Volcan Australia 15 EPMA 18152 86 258 offered 23/10/2009 Kingaroy, Qld Volcan Australia 16 EPMA 18133 100 300 offered 23/10/2009 Kingaroy, Qld Volcan Australia 17 EPMA 18131 100 300 offered 23/10/2009 Kingaroy, Qld Volcan Australia 18 EPMA 18144 100 300 offered 23/10/2009 Kingaroy, Qld Volcan Australia 19 EPMA 18153 100 300 offered 23/10/2009 Kingaroy, Qld Volcan Australia 20 EPMA 18142 62 186 offered 23/10/2009 Kingaroy, Qld Volcan Australia 21 EPMA 18143 15 45 offered 23/10/2009 Kingaroy, Qld Volcan Australia 22 EPMA 18132 31 93 offered 23/10/2009 Childers/Kingaroy, Qld Volcan Australia 23 EPMA 18135 96 288 offered 23/10/2009 Pittsworth, Qld Volcan Australia 24 EPMA 18155 100 300 offered 23/10/2009 Pittsworth, Qld Volcan Australia 25 EPMA 18156 73 219 offered 23/10/2009 Pittsworth, Qld Volcan Australia 26 EPMA 18137 96 288 offered 23/10/2009 Pittsworth, Qld Volcan Australia 27 EPMA 18146 75 225 offered 23/10/2009 Pittsworth, Qld Volcan Australia 28 EPMA 18145 34 102 offered 23/10/2009 Pittsworth, Qld Volcan Australia 29 EPMA 18140 36 108 offered 23/10/2009 Ravenshoe, Qld Volcan Australia 7
